Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,000,481 (‘481).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘481 reference teaches a composite tablet preparation comprising: a first composition which comprises (a) mosapride or a pharmaceutically acceptable salt thereof as a first active ingredient and (b) a rapid-release part and a sustained-release part; and a second composition which comprises rabeprazole or a pharmaceutically acceptable salt thereof as a second active ingredient, wherein the composite preparation has a core tablet structure in which the second composition is present as an enteric -coated inner core and the first composition surrounds the inner core, wherein both the rapid-release part and the sustained-release part of the first composition are in the form of granules, and the sustained-release part comprises as a release-controlling agent, a mixture of .
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘481 reference.  This is because the ‘481 reference teaches a tablet similar to that of the present invention, namely a tablet comprising a rabeprazole core coated with a mosapride layer.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. WO 2016/209061A1 (US equivalent is US 11,000,481).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 
Kim teaches a composite preparation which has a core tablet structure in which a composition containing rabeprazole or a pharmaceutically acceptable salt thereof is contained as an inner core, and the outer layer of the composition is surrounded by a composition containing mosapride or a pharmaceutically acceptable salt thereof.  See abstract, Figures, and claims.  The amount of the active agents is found in column 4.  Excipients in the tablet can be found in columns 5-6.  Method for tableting the claimed invention is found in columns 8-9 and Examples.  


Claims 1-11 are rejected under 35 U.S.C. 102(a) as being anticipated by Rakesh et al. WO 2006/011159.
Rakesh is directed to stabilized pharmaceutical composition containing rabeprazole sodium with improved bioavailability (Title).  Rakesh et al. teach a rabeprazole sodium enteric coated pellets comprising: sugar globules, magnesium oxide light, hydroxyl propyl methyl cellulose 6 cps (binder), talc (glidant), purified water, rabeprazole sodium, sodium hydroxide, eudragit L 30 D55, polyethylene glycol 6000 (limitation of instant claims 9-10, 13-14 and 17-18; Example 1, Tables 1-4).  These pellets were filled in hard gelatin capsules (Example 1).  Rakesh et al. also teach 
With regards to claims 5-6, the MPEP §2113 states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  The method steps 
Therefore, by teaching all the limitations of claims 1 and 4-18, Rakesh et al. anticipate the instant invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being obvious over Rakesh et al. WO 2006/011159, in view of Depui et al. US 6,132,771.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
Rakesh et al. is directed to stabilized pharmaceutical composition containing rabeprazole sodium with improved bioavailability (Title).  Rakesh et al. teach a rabeprazole sodium enteric coated pellets comprising: sugar globules, magnesium oxide light, hydroxyl propyl methyl cellulose 6 cps (binder), talc (glidant), purified water, rabeprazole sodium, sodium hydroxide, eudragit L 30 D55, polyethylene glycol 6000 (limitation of instant claims 9-10, 13-14 and 17-18; Example 1, Tables 1-4).  These pellets were filled in hard gelatin capsules (Example 1).  Rakesh et al. also teach mosapride citrate sustained release tablets comprising an immediate release (IR) fraction and a sustained release (SR) fraction (Example 1, Tables 7-8).  The IR fraction contains: mosapride citrate dehydrate, lactose, microcrystalline cellulose, red oxide of iron, yellow oxide of iron, polyvinyl pyrrolidone K 30 (binder), croscarmellose sodium (disintegrant), colloidal silicon dioxide (glidant) and magnesium stearate, whereas the SR fraction contains mosapride citrate dehydrate, lactose, hydroxypropyl methylcellulose K4M (binder), polyvinyl pyrrolidone K 30 (binder), colloidal silicon dioxide (glidant) and magnesium stearate (limitation of instant claims 4 and 8).  A bilayered tablet was formed comprising two layers of the IR fraction and the SR fraction (limitation of instant claims 12 and 16).  Rakesh et al. teach that the rabeprazole and mosapride tablets (IR and SR) are then filled in hard gelatin capsules (limitation of instant claims 1, 7-8 and 11 and 15; Example 1).
With regards to claims 5-6, the MPEP §2113 states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  The method steps recited in claims 5-6 do not appear to impart any structural limitations to the composite preparation cited in claim 1-2 and 4.
	Although Rakesh et al. teach a stable pharmaceutical composition comprising rabeprazole either alone or in combination with one or more prokinetic agent (e.g., mosapride) and pharmaceutically acceptable excipients, wherein the rabeprazole is present in a form of enteric coated pellets and the prokinetic agent is in a sustained release form (Detailed Description of Invention), they do not specifically teach wherein the first composition (comprising mosapride) surrounds the outer layer of the inner core and wherein the first composition is in the form of granules, as required by instant claims 2-3.  However, this deficiency is cured by Depui et al. 
Depui et al. are directed to oral pharmaceutical dosage forms comprising a proton pump inhibitor and a prokinetic agent (Title).  Depui et al. teach tablets comprising an enteric coated tablet comprising omeprazole (i.e., a proton pump inhibitor) and an overcoat comprising granules of mosapride (See Examples).  Depui et 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUSAN T TRAN/Primary Examiner, Art Unit 1615